19-1008
     Ndoci v. Barr
                                                                           BIA
                                                                   A079 727 140
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 30th day of October, two thousand twenty.
 5
 6   PRESENT:
 7            GERARD E. LYNCH,
 8            MICHAEL H. PARK,
 9            STEVEN J. MENASHI,
10                 Circuit Judges.
11   _____________________________________
12
13   ALBANA NDOCI, AKA XHILIOLA LALA,
14            Petitioner,
15
16                   v.                                  19-1008
17                                                       NAC
18   WILLIAM P. BARR, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                 Joshua Bardavid, Esq., New York,
24                                   NY.
25
26   FOR RESPONDENT:                 Jeffrey Bossert Clark, Acting
27                                   Assistant Attorney General; Linda
28                                   S. Wernery, Assistant Director;
29                                   Steven K. Uejio, Trial Attorney,
30                                   Office of Immigration Litigation,
31                                   United States Department of
32                                   Justice, Washington, DC.
 1         UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5         Petitioner Albana Ndoci, a native and citizen of Albania,

 6   seeks review of a March 19, 2019, decision of the BIA denying

 7   her motion to reopen.       In re Albana Ndoci, No. A 079 727 140

 8   (BIA Mar. 19, 2019).       We assume the parties’ familiarity with

 9   the underlying facts and procedural history in this case. The

10   applicable standards of review are well established.                  See

11   Jian Hui Shao v. Mukasey, 546 F.3d 138, 168–69 (2d Cir. 2008).

12         Ndoci moved to reopen her proceedings based on her fear

13   of future persecution and alleged a material change in country

14   conditions because the Socialist Party had regained control

15   of the Albanian government.        It is undisputed that Ndoci’s

16   motion to reopen was time- and number-barred because it was

17   her second motion to reopen filed more than a decade after

18   she   was   ordered     removed.   See 8 U.S.C.     § 1229a(c)(7)(A),

19   (C)(i);     8 C.F.R.    § 1003.2(c)(2).      However,   the   time    and

20   numerical limitations do not apply if the motion is to reopen

21   proceedings in order to apply for asylum “based on changed

22   country conditions arising in the country of nationality or

23   the   country   to     which removal   has   been   ordered, if      such
                                        2
 1   evidence is material and was not available and would not have

 2   been         discovered       or           presented         at      the         previous

 3   proceeding.”           8 U.S.C.            § 1229a(c)(7)(C)(ii);             see     also

 4   8 C.F.R. § 1003.2(c)(3)(ii).

 5          The     BIA   reasonably        determined       that       Ndoci     failed    to

 6   establish a material change in conditions in Albania as needed

 7   to excuse her untimely filing.                        “In determining whether

 8   evidence       accompanying        a   motion     to    reopen       demonstrates        a

 9   material change in country conditions that would justify

10   reopening, [the agency] compare[s] the evidence of country

11   conditions submitted with the motion to those that existed at

12   the time of the merits hearing below.”                       Matter of S-Y-G-, 24

13   I&N     Dec.    247,    253    (BIA          2007).      Contrary           to    Ndoci’s

14   assertions, a change of the political party in power does not

15   necessarily          establish         a     material        change     in        country

16   conditions.

17          To support her claim, Ndoci submitted evidence that

18   indicated a prevalence of government corruption, widespread

19   political protest, and tensions between opposing political

20   parties.        This evidence did not show that conditions were

21   materially worse than those at the time of her 2006 hearing

22   before the immigration judge (“IJ”).                     For example, the 2006

23   State     Department      Country           Report     for        Albania        described
                                                  3
 1   “endemic corruption” and provided a history of political

 2   violence in the late 1990s but reported “no outbreaks of

 3   political violence since 1998” or current “indications of

 4   systemic political persecution.”         U.S. Dep’t of State, Bureau

 5   of Democracy, H.R. & Lab., Albania: Profile of Asylum Claims

 6   and Country Conditions 3 (2006).          Also before the IJ was a

 7   2002 Country Report reflecting that “corruption remained a

 8   major impediment” and that arbitrary arrest and detention

 9   were significant problems.         U.S. Dep’t of State, Bureau of

10   Democracy, H.R. & Lab., Albania: Country Reports on Human

11   Rights Practices – 2002 (2003).       The evidence Ndoci submitted

12   in support of reopening reflects similar circumstances or

13   positive changes even after the Socialist Party regained

14   control in 2013.       The 2017 State Department Country Report,

15   for example, indicates that the Albanian government has taken

16   steps to combat corruption and to secure orderly elections.

17   Thus, the record supports the BIA’s conclusion that Ndoci

18   failed to demonstrate a material worsening of conditions for

19   similarly situated people in Albania as needed to excuse the

20   time    and   number   bars   to   her   motion.     See   8   U.S.C.

21   § 1229a(c)(7)(C)(ii).

22          To the extent that Ndoci’s motion relied on an affidavit

23   prepared by Dr. Bernd Fischer, the BIA did not err in finding
                                   4
 1   that the affidavit failed to establish Ndoci’s prima facie

 2   eligibility for asylum.          See INS v. Abudu, 485 U.S. 94, 104

 3   (1988) (listing failure to establish prima facie eligibility

 4   for the “underlying substantive relief sought” as basis for

 5   denial of reopening).           In order to establish a well-founded

 6   fear of future persecution, an applicant must show either a

 7   reasonable possibility that she would be “singled out” for

 8   persecution or that the country of removal has a “pattern or

 9   practice” of persecuting individuals “similarly situated” to

10   her.        8 C.F.R.     § 1208.13(b)(2)(iii).              Dr.     Fischer’s

11   affidavit described Albania’s high levels of corruption and

12   crime,    as   well    as     political    instability      and     occasional

13   clashes     between     opposition        parties,    but    such     isolated

14   incidents are insufficient to support Ndoci’s claim that she

15   would be singled out for persecution or that there is a

16   pattern or practice of persecution of people who are similarly

17   situated.      See     Jian    Hui   Shao, 546 F.3d   at    153,   163–65

18   (agreeing with BIA’s conclusion that isolated incidents of

19   persecution in country reports are insufficient to establish

20   that an applicant will be singled out for persecution or a

21   pattern or practice of persecution); see also Matter of A-M-,

22   23 I&N Dec. 737, 741 (BIA 2005) (defining pattern or practice

23   as the “systemic or pervasive” persecution of a group).
                                  5
 1        Because the record supports the BIA’s conclusion that

 2   Ndoci failed to demonstrate either a material worsening of

 3   conditions for similarly situated people in Albania as needed

 4   to excuse the time and number limitations or her prima facie

 5   eligibility for relief, the BIA did not abuse its discretion

 6   in   denying     her   motion   to   reopen.     See   8   U.S.C.

 7   § 1229a(c)(7)(A), (C); Abudu, 485 U.S. at 104–05.

 8        For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                                   FOR THE COURT:
12                                   Catherine O’Hagan Wolfe,
13                                   Clerk of Court
14




                                      6